Citation Nr: 1713640	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to January 1982.  The Veteran died in April 2009, and the Appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal. 

The issue on appeal was remanded to the agency of original jurisdiction (AOJ) in August 2014 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for all remanded issues.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era.    

2.  The Veteran was not exposed to herbicides in service.

3. The Veteran died in April 2009 and the immediate cause of death was lung cancer and a significant cause of death was chronic obstructive pulmonary disease.  

4.  At the time of death, service connection was in effect for status post left ankle sprain, bilateral high frequency hearing loss, hemorrhoids, otitis externa, low back strain, maxillary sinusitis, neuropathy of the left femoral cutaneous nerve, and supraspinatus tendinitis, bilateral.  

5.  Lung cancer and chronic obstructive pulmonary disease did not originate in service or until several years after service, and were not otherwise etiologically related to service. 

6.  A service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's demise.


CONCLUSIONS OF LAW

1.  The Veteran's lung cancer and chronic obstructive pulmonary disease were not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2016). 

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103 (a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, VA satisfied its duty to notify by means of letters dated in November 2009 and December 2015.  The claim was readjudicated in September 2016.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify and with the holding in Hupp; supra.   

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO obtained the Veteran's military personnel records and obtained information from the Defense Personnel Records Retrieval System as to where the Veteran was stationed and whether he served inland in Vietnam.  As discussed below, the Veteran had no service in the Republic of Vietnam.  Private medical records which document the Veteran's lung cancer and COPD are of record.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim.  In November 2009, the appellant informed VA that she had no additional information or evidence to submit in support of the claim.  In September 2010, the appellant informed VA that she submitted all the information  she had to VA.  

A VA medical opinion was obtained for the issue of service connection for the cause of death and whether the Veteran's lung cancer and/or chronic obstructive pulmonary disease (COPD) was etiologically related to service, and whether it is at least as likely as not that any of the disabilities for which the Veteran was service-connected at the time of death contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.  The VA medical opinion was rendered by a VA physician after review of the claims file and medical history.  The VA physician cited to the medical literature and research which supported the opinion.  The medical opinion is accurate and fully descriptive.  The Board finds that for these reasons, the VA medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, a malignant tumor, such as metastatic lung cancer, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death. 

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2016). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






3.  Analysis

The appellant contends that the Veteran's lung cancer and COPD were related to service and therefore service connection for the Veteran's cause of death is warranted.  The certificate of death shows that the Veteran's immediate cause of death was lung cancer and that severe COPD was a significant condition contributing to death.  In a May 2010 notice of disagreement, the appellant stated: "I believe my husband did meet the requirements of Vietnam service in country.  Due to his specialty he often told me that he went in to Vietnam to rescue personnel from downed aircraft.  These operations were performed from USS Midway (CVA-41) from Feb 13, 1961 through Sep 28 1961."  The Appellant contends that the Veteran should have been entitled to the presumption of herbicide exposure and that his lung cancer should therefore be presumed service-connected.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death on a presumptive basis pursuant to 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307.  

Lung cancer is an herbicide presumptive disease pursuant to 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307.  However, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran was not exposed to herbicides in service.

In August 2014, this matter was remanded to the AOJ for additional development.  The Board directed the AOJ to make attempts to obtain the deck logs for USS Midway and records showing the duties and location of Helicopter Squadron One and any other official records that document that the Veteran served in country in Vietnam or served in the inland waters of Vietnam during the Vietnam era.   

The Defense Personnel Records Information Retrieval System (DPRIS) researched the Veteran's service treatment records, personnel records, the Aviation Historical Summary submitted by the Helicopter Utility Squadron One (HU-1), the Naval Ship Histories for USS Midway, and the command histories for the ship and the helicopter squadron.  DPRIS found no evidence that the Veteran had service in Vietnam in order to concede exposure to herbicides.  See the DPRIS responses dated in March 2016 and April 2016, and the April 2016 administrative decision by the RO.

The service personnel records show that the Veteran served on sea duty in the Pacific Fleet at the following locations: HU-1 from July 1960 to February 1961; USS Midway from February 1961 to September 1961; HU-1 from September 1961 to March 1962; USS Midway from March 1962 to October 1962; and HU-1 from October 1962 to October 1963.  The Veteran's DD Forms 214 show that his military occupational specialty was helicopter and aircraft engine mechanic.  

The Veteran's DD Forms 214 show that he was stationed aboard USS Midway and the service records do not establish that he was part of a rescue team that went inland Vietnam.  Service records show that in August 1961, during the time period the Veteran was aboard USS Midway, he received a Letter of Commendation for his assistance with the rescue of a sailor who fell overboard at sea in July 1981.  During this time period, the Veteran's rating and specialty was ADR3, Aviation Machinists Mate Reciprocating Engine Mechanic.  The Veteran's dates of known service in South East Asia were in 1961 prior to the period deemed possible for exposure to Agent Orange.  The Veteran was not found to have been in the Republic of Vietnam during the period of known herbicide usage.  

The evidence shows that the Veteran was assigned to the aircraft carrier in the Vietnam theatre of operations between February and September 1961 which is prior to the presumptive period contemplated by 38 C.F.R. § 3.307(a)(6).  In addition, there is no evidence that the Veteran visited the Republic of Vietnam at any time during this service.

As noted, the Veteran's personnel records show the Veteran's assignments as follows: HU-1 from September 29, 1961 to March 11, 1962; USS Midway from March 11, 1962 to October 1962; and HU-1 from October 20, 1962 to October 18, 1963.

The DPRIS response for HU-1 during the period of January 9, 1962 (the presumptive start date for herbicide exposure) to March 1962 did not provide the whereabouts of the unit until April 1, 1962 to March 31, 1963 when it shows the unit was based at the Naval Air Station (NAS) at Imperial Beach, California with the following detachments assigned as follows:  Detachment 1 (DET-1) at NAS, Atsugi, Japan (no date provided); a detachment was deployed aboard USS Helena (CA-75) from February 3-12, 1963; and a detachment was deployed aboard USS Eldorado (AGC-11) March 13-23, 1963 to provide the ships with helicopter support and participate in operation Steel Gate in Del Mar, California.  One helicopter was aboard USS Oriskany (CVA-34) on August 1, 1963. 

The Veteran's records show the following for this time frame: on March 6, 1962 at NAS, Ream Field, Imperial Beach, California, a physical exam was completed; a health record recorded on November 13, 1962 shows a physical exam at Ream Field; an Abstract of Service and Medical History shows that the Veteran was assigned to HU-1 NAS Ream Field from October 2, 1961 to March 6, 1962; a May 22, 1963 service treatment record at US Naval Hospital, San Diego.  The weight of the evidence shows that for this time period, the Veteran was stationed in California.  

From March 31, 1963 to October 18, 1963, it appears that based upon the Veteran's service treatment records that he was at Ream Field, Imperial Beach, California.  An August 27, 1963 NAS Ream Field, Imperial Beach, California Administrative remark (executed agreement to extend enlistment); an October 7, 1963 Pre discharge interview at NAS Ream Field, Imperial Beach, California; and an Abstract of Service and Medical History show that the Veteran was assigned to HU-1 NAS Ream Field from March 3, 1963 to November (date and year unreadable).

DPRIS provided the following regarding USS Midway from March 1962 to October 1962: from January to March 1962, the ship was in California; on April 5, 1962 USS Midway departed the NAS, Alameda, California to Yokosuka, Japan where she joined the Seventh Fleet.  USS Midway arrived in Yokosuka, Japan on May 2, 1962 and anchored in Hong Kong on June 12, 1962.  USS Midway left for Subic Bay, Republic of the Philippines on June 19, 1962 and moored at Subic Bay on June 29, 1962.  On October 9, 1962, USS Midway left Japan for California and arrived at NAS Alameda on October 20, 1962.  The 1962 history and deck logs did not record USS Midway in Vietnam waters.  

As noted, VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  USS Midway is not on this list. 

The records show that for the time frame from November 1963 to 1976, the Veteran was in the United States per review of records except as documented below: the Veteran served aboard USS Van Voorhis (DE1028) from May 23, 1968 to December 20, 1968.  USS Van Voorhis is not listed in the ships list.  Service treatment records show treatment aboard USS Joseph Taussig (DE1030) December 17, 1968.  This ship is not in the ship list.  On March 28, 1969, the Veteran was treated on USS Puget Sound (AD38) which is not on the ship list.  On April 5, 1970, more treatment is shown on USS Puget Sound.  The records show service aboard USS Fiske (DD842) from August 20, 1971 to August 18 1972.  The ship list only lists USS Fiske once, from June 16-21, 1966 when it operated on the Mekong River.  Service treatment records show that an exam was completed July 23, 1971 aboard USS Puget Sound (AD 38).  He was assigned to US Naval Communications Station (NCS) Morocco July 5, 1974 to November 4, 1974.  His Abstract of Service and Medical History show that he served on FPO NY (USS Puget Sound AD 38) from July 8, 1974 to July 7, 1976.  

The weight of the evidence does not establish that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal, this medal recognizes service aboard USS Midway and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The weight of the evidence does not establish that the Veteran had service in the inland waters of Vietnam (brown water).  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  The weight of the evidence does not establish that the Veteran set foot in Vietnam or service in the inland waters.  

The Veteran did not have service in the Republic Vietnam or the inland waterways of the Republic of Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Thus, the Veteran is not eligible for the presumption of Agent Orange exposure pursuant to 38 CFR § 3.307 (a)(6)(iii).

The Board finds that the service records and U.S. Navy records which show where the Veteran served during his period of active service to be more probative than the appellant's lay statements made over 20 years after the Veteran's separation from service.  The service records were generated during active service and were created in an official capacity and for a record keeping purpose.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by an appellant).  Essentially, while the appellant asserts that the Veteran served inland in Vietnam during the Vietnam era, the official service records do not document service in inland Vietnam.  The Board finds that the evidence provided from the official sources, to include the service treatment records, service personnel records, and information provided by the DPRIS, outweigh the lay statements provided by the appellant.  The Board is sympathetic to the appellant's contentions.  However, the weight of the competent and credible evidence shows that the Veteran did not serve in the Republic of Vietnam and the presumption of exposure to herbicides does not apply to the claim of service connection for the cause of the veteran's death due to lung cancer.  38 U.S.C.A. § 1116 (f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116 (a)(1) for lung cancer does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the appellant may still establish service connection for the cause of death by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the weight of the evidence does not show and the appellant does not contend that there was actual exposure to herbicides agents other than service in Vietnam.  Consequently, the claim of service connection for the cause of the Veteran's death does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 and the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service.  

Although the evidence does not support a presumptive link between the Veteran's cause of death due to lung cancer and his active service, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The Board finds that the weight of the competent and credible evidence establishes that the lung cancer and COPD first manifested over 20 years after active service and are not related to disease or injury or other event in active service or a service-connected disability.  

The competent and credible evidence shows a diagnosis of metastatic nonsmall-cell lung cancer of the adenocarcinoma cell type in May 2007 from a biopsy of the left supraclavicular lymph node and there was metastatic disease on PET scan involving the left third rib.  See the Cancer Treatment Centers of American at Southwestern Regional Medical Center dated in October 2007.  Medical records also show a history of COPD.  Records from the C.O.H.P. Pulmonary and Sleep Department dated in April 2007 show a diagnosis of COPD with moderate severe obstruction.    

There is no evidence of lung cancer or COPD in active service or for many years thereafter.  In service examinations of the lungs and chest and chest x-ray examinations were within normal limits or negative.  See the examination reports dated in October 1963, July 1969, July 1972, June 1977, May 1979, September 1980, January 1981, and July 1981.  The July 1981 report of medical history indicates that the Veteran reported having shortness of breath and pain or pressure in his chest.  However, physical examination of the lungs and chest and chest x-ray examination were normal.  The Veteran separated from active service in January 1982.  He was afforded a VA examination in February 1983.  Examination revealed that the respiratory system was clear.  A December 1982 chest x-ray examination showed no acute cardiopulmonary disease. 

There is no competent evidence of a diagnosis of lung cancer within one year after service separation in January 1982.  The Board also finds that the Veteran did not experience continuous or chronic symptoms of lung cancer or COPD in service or since service separation.  As noted, a July 1981 report of medical history indicates that the Veteran reported having shortness of breath and pain or pressure in his chest.  However, physical examination of the lungs and chest and chest x-ray examination were normal and these symptoms were not attributed to COPD or lung cancer.  There is no competent evidence of symptoms of these disorders since separation from service until the time of the diagnoses in 2007.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) or § 3.307(a) is not warranted. 

As noted, the post service treatment records show that lung cancer was detected in May 2007.  The record shows a diagnosis of COPD in 2007 as well, which is almost 25 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, there is no competent evidence to establish a nexus between the lung cancer and COPD and any documented event or incident of service or service-connected disability.  There is no competent and credible medical evidence that links the lung cancer and COPD to service or a service-connected disability.  The record shows that at the time of death, service connection was in effect for status post left ankle sprain, bilateral high frequency hearing loss, hemorrhoids, otitis externa, low back strain, maxillary sinusitis, neuropathy of the left femoral cutaneous nerve, and supraspinatus tendinitis, bilateral.  

There is competent and credible medical evidence that establishes that there is no nexus between the lung cancer and COPD and any documented event or incident of service or service-connected disability and that a service-connected disability did not cause or contribute materially in producing or accelerating the Veteran's demise.  In September 2016, VA obtained a medical opinion in connection with the claim for service connection for the cause of death.  The VA physician was asked to render an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's lung cancer and/or COPD was etiologically related to service, and whether it is at least as likely as not (50 percent probability) that any of the disabilities for which the Veteran was service-connected at the time of death contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death. 

The VA physician opined that the Veteran's lung cancer was less likely than not etiologically related to service because Veteran's lung cancer was most likely due to the Veteran's extensive history of smoking.  The VA physician noted that as other examiners have noted, the Veteran probably was exposed to asbestos during his Navy career, and asbestos exposure is an established risk factor for lung cancer, with a 6-fold relative risk of lung cancer in nonsmokers with a history of asbestos exposure.  The VA physician further stated that however, despite having extensive pulmonary evaluations for COPD and lung cancer, the Veteran never had any clinical evidence of significant asbestos exposure on imaging or pulmonary function tests (PFTs).  For example, imaging exams of his lungs (both plain films and CT scans) never showed any evidence of asbestosis, such as bilateral multinodular or reticular parenchymal opacities, honeycombing, or pleural plaques  Similarly, the Veteran's PFTs were not consistent with asbestosis: they showed obstructive lung disease and a normal DLCO while asbestosis causes restrictive lung disease and diminished DLCO.  Finally, the relative risk of lung cancer depends on the magnitude of the exposure both to cigarette smoke and to asbestos, and any accidental exposure to asbestos in the Navy simply pales in comparison with the Veteran's extensive, deliberate, and prolonged inhalation of cigarette smoke.  The VA physician cited to King T., Asbestosis, UpToDate 6/5/13.

The VA physician further stated that as noted at multiple medical visits, the Veteran smoked 2-2.5 packs/day for over 50 years for a 100-125 pack-year smoking history.  Smoking is the single most important risk factor for lung cancer and is estimated to cause approximately 90 percent of all lung cancers; in fact, the risk of developing lung cancer for a smoker with a 40-pack-year smoking history is approximately 20 times that of someone who has never smoked.  The VA physician cited to Midthun D., Overview of the risk factors, pathology, and clinical manifestations of lung cancer, UpTodate 2/23/15.  The VA physician concluded that given the sheer magnitude of the Veteran's smoking history as well as the absence of corroborating evidence of asbestosis on imaging or PFTs, the etiology of the Veteran's lung cancer was most likely due to smoking and not any in-service event or exposure. 

The VA physician opined that the Veteran's COPD was less likely than not etiologically related to service because the Veteran's COPD was almost certainly due to the Veteran's extensive history of smoking.  The VA physician noted that asbestos exposure is associated with restrictive disease (difficulty breathing in), not COPD/obstructive disease (difficulty breathing out); the VA physician cited to King T., Asbestosis, UpToDate 6/5/13.  As noted above, the Veteran's PFTs showed evidence of obstructive disease and normal DLCO, and a smoking history of more than 40 pack years is the single best variable for predicting which adults will have airflow obstruction on spirometry.  The VA physician cited to Han MK, Dransfield MT, Martinez FJ.; Chronic obstructive pulmonary disease: definition, clinical manifestations, diagnosis, and staging; UpToDate 4/8/16.

The VA physician opined that it was less likely than not that any of the Veteran's service-connected disabilities contributed substantially or materially to the Veteran's death, combined to cause death, and/or aided or lent assistance to the production of death because medical records are quite clear that the major cause of death was lung cancer, with contributing comorbidity from his severe COPD, as documented on his hospital discharge summary and death certificate.  It was noted that the Veteran's hospital discharge summary also lists tracheoesophageal fistula/esophageal stricture, paroxysmal atrial fibrillation, peripheral neuropathy, recurrent bilateral pleural effusion, and pneumonia as discharge diagnoses.  The VA physician indicated that because the Veteran was hospitalized for the 13 days prior to his death, medical records are readily available, and none of the Veteran's service-connected diagnoses (traumatic arthritis, lumbosacral strain, disease of the auditory canal, impaired hearing, maxillary sinusitis, and hemorrhoids) are listed as a discharge diagnosis or comorbid condition.  The VA physician indicated that although it is physiologically plausible for the Veteran's service-connected conditions to have contributed to death, the Veteran could have become septic from a sinus infection, for instance, or lost his balance and fallen because of back and arthritis pain, there is no corroborating evidence in the available medical records that anything like this actually happened or that the cause of death was due to anything other than the conditions listed on his discharge summary and death certificate. 

The VA physician opined that it was less likely than not that any of the Veteran's service-connected disabilities affected a vital organ and/or was of itself of a progressive or debilitating nature because none of these conditions significantly affected the Veteran's pulmonary function and/or ability to undergo aggressive treatment for lung cancer.  The VA physician indicated that in fact, if any of the Veteran's service-connected diagnoses had affected a vital organ and/or been of a progressive or debilitating nature in and of itself, it is quite likely that the Veteran would not have been a candidate for the aggressive chemotherapy he underwent (emphasis added).  The VA physician stated that active sinusitis, for instance, would have been a relative contraindication to chemotherapy as immunosuppression would drastically increase the risk of local abscess, meningo-encephalitis, and/or sepsis.  Similarly, if the Veteran had been frail and debilitated by his lumbosacral strain or traumatic arthritis, it is unlikely that he would have been strong enough to start chemotherapy in the first place.  On the contrary, the Veteran was well enough to undergo multiple rounds of chemotherapy from the time of his lung cancer diagnosis in April 2007 until 2/09, when he chose to stop.  As Dr. Jaggernauth noted at the April 10, 2009 visit, the Veteran was doing poorly due to hypertension, confusion, edema, and severe weakness and fatigue; by this time, he had already suffered a 40 pound weight loss due to dysphagia from a malignant esophageal stricture, and the cancer was so advanced that he died just a few weeks later on April [redacted], 2009.   

The Board finds that the September 2016 VA medical opinion to be highly probative since the VA physician reviewed the claims folder, considered the Veteran's medical history and treatment, considered pertinent medical research, and provided medical conclusions.  The VA physician set forth a detailed chart review in support of the medical opinions.  Further, the VA physician provided a rationale for the conclusions and cited to the facts and medical research or studies that support the conclusion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Appellant's own lay assertions that the lung cancer and COPD are related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the appellant has the expertise to render opinions about medical matters.  The appellant, as a lay person, is competent to testify as to observable symptoms or events witnessed first-hand.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology and onset of lung cancer and COPD, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  There is no evidence that the appellant has medical expertise.  Also, as discussed above, the more probative evidence and the weight of the evidence establishes that the Veteran's cause of death is not related to injury or disease or other event in active service or to a service-connected disability and a service-connected disability did not cause or contribute materially in producing or accelerating the Veteran's demise.  

To the extent that the Veteran's cause of death was due to the use of tobacco products during service, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death, lung cancer and COPD, are related to disease or injury in active service or are due to or aggravated by a service-connected disability and that a service-connected disability caused or contributed materially in producing or accelerating the Veteran's demise.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


